;--,          ..
       AO 245B (CASDRev. 02/18) Judgment in a Criminal Case


                                               UN1TED STATES DISTRICT Co                                                       NOV 1 9 2018
                                                   SOUTHERN DISTRICT OF CALIFORNIA
                     UNITED STATES OF AMERICA                                       JUDGMENT IN A CKtivtffll*l:rt-:Mtti!i--~~.;..._....i
                                          v.                                        (For Offenses Committed On or After November l, 1987)
                        MARIO CONTRERAS-GIL (1)
                                                                                       Case Number:         18CR3754-L

                                                                                    JESUS MOSQUEDA, FEDERAL DEFENDERS, INC.
                                                                                    Defendant's Attorney
       REGISTRATION NO.                   71624298


       THE DEFENDANT:
       ~     pleaded guilty to count(s)        ONE (1) OF THE INFORMATION

       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                      Count
       Title & Section                     Nature of Offense                                                                         Number(s)
       8 USC 1324(a)(2)(B)(iii);           BRINGING IN ILLEGAL ALIEN(S) WITHOUT                                                         1
       18:2                                PRESENTATION; AIDING AND ABETTING




            The defendant is sentenced as provided in pages 2 through                         4            of this judgment.
       The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

       0     The defendant has been found not guilty on count(s)

       !Xi   Count(s)    TWO (2) THROUGH FOUR (4)                          are            dismissed on the motion of the United States.

             Assessment:    100 - IMPOSED


             JVTA Assessment*:$ 5,000 - WAIVED
       !XI   The Court finds the defendant indigent.
             *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
       !XI   No fine                   D Forfeiture pursuant to order filed                                                     , included herein.
              IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
       change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
       judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
       any material change in the defendant's economic circumstances.




                                                                                                                                       18CR3754-L
.-         .
     AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

     DEFENDANT:                   MARIO CONTRERAS-GIL (I)                                               Judgment - Page 2 of 4
     CASE NUMBER:                 18CR3754-L

                                                          IMPRISONMENT
      The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
      EIGHT (8) MONTHS




      D        Sentence imposed pursuant to Title 8 USC Section 1326(b).
      o        The court makes the following recommendations to the Bureau of Prisons:




               The defendant is remanded to the custody of the United States Marshal.

      D        The defendant shall surrender to the United States Marshal for this district:
                     at                            A.M.              on
                     as notified by the United States Marshal.

               The defendant shall surrender for service of sentence at the institution designated by the Bureau of
      D
               Prisons:
               D     on or before
               D     as notified by the United States Marshal.
               D     as notified by the Probation or Pretrial Services Office.

                                                              RETURN
      I have executed this judgment as follows:

               Defendant delivered on


      at   ~~~~~~~~~~~~
                                                 , with a certified copy of this judgment.


                                                                       UNITED STATES MARSHAL



                                            By                    DEPUTY UNITED STATES



                                                                                                                18CR3754-L
